ACCEPTED
                                                                                        11-18-00020-CV
                                                                           ELEVENTH COURT OF APPEALS
                                                                                     EASTLAND, TEXAS
                                                                                      5/30/2018 6:15 PM
                                                                                  SHERRY WILLIAMSON
                                                                                                 CLERK

                               Cause 11-18-0020-CV

                                       In the                          FILED IN
                                                                11th COURT OF APPEALS
                                                                   EASTLAND, TEXAS

               Eleventh District Court of Appeals               05/30/2018 6:15:13 PM
                                                                  SHERRY WILLIAMSON
                                                                         Clerk
                                  Eastland, Texas


                                   Oscar Padilla,
                                     Appellant,

                                         v.

                 Grimes & Associates Consulting Engineers, L.P.,
                                      Appellee.


                          Appeal from Cause CV49532
                   In the 441st District Court, Midland, Texas
               The Honorable Rodney Satterwhite, Presiding Judge


                  Motion for an Extension of the Time Allowed
                        to File the Brief of the Appellee


       Under the authority of TEX. R. APP. P. 38.6, the appellee, Grimes & Associates

Consulting Engineers, L.P. (“Grimes & Assocs.”), asks the Court for an extension of

the time allowed to file its brief. Grimes & Assocs. show the following in support of

its request:

       1. The brief for the appellee is due on 30 May 2018.
       2. Grimes & Assocs. requests an extension up to and including 30 July 2018,

which is the first-business day that is sixty days after the current due date.

       3. This is Grimes & Assocs.’s first request for an extension of the time allowed

to file its brief.

       4. The undersigned counsel has not been able to complete a brief in this cause

because the work necessary to prepare the responsive (and yet to be filed) brief,

which the Texas Supreme Court requested in Cause 17-1050 before the appellant

filed its brief in this cause, precluded him from performing the work necessary to file

a brief for the appellee in this matter.

       5. Accordingly, Grimes & Assocs. requests that the time allowed to file the

brief for the appellee be enlarged until 30 July 2018.

       Premises considered, Grimes & Assocs. asks the Court to render an order

granting (1) its first motion for an extension of the time allowed to file its appellate

brief, and (2) all other relief deemed appropriate under law or equity.

                                           Respectfully submitted,

                                           CRAIG, TERRILL, HALE & GRANTHAM, L.L.P.
                                           9816 Slide Rd., Suite 201
                                           Lubbock, Texas 79424
                                           Telephone: (806) 744-3232
                                           Facsimile: (806) 744-2211

                                           By: /s/ Gary Bellair
                                             Gary Bellair              SBN 02104000
           CERTIFICATE OF CONFERENCE AND OF SERVICE

      On 30 May 2018, the undersigned (1) discussed this request for an extension

with the attorney for the appellant and determined there is no opposition to this

request; and (2) served this document, by and through the electronic filing manager,

on the following attorney of record, whose email address is on file with said manager:

ALLEN R. STRODER
Attorney at Law
6010 Hwy. 191, Ste. 230
Odessa, Texas 79762
Telephone: (432) 550-0473
Facsimile: (432) 368-4287
Email:       allenstroder@cableone.net

                                           /s/ Gary Bellair
                                           Of the Firm